— In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or answer the petition herein containing the charges, although time to do so has expired. By order of the Presiding Justice dated January 23, 1981, the respondent was served by publication and by mailing, both by regular mail and by certified mail, return receipt requested to each of respondent’s known business and residence addresses. Petitioner further moved for a default judgment on the ground that respondent failed to appear or to answer the afore-mentioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer. The respondent was admitted to the Bar by this court on March 18, 1964. The charges, generally stated, alleged conversion in two separate matters, failing to obey a judicial subpoena duces tecum resulting in this court holding him in contempt, failing to purge himself of the contempt or to pay a fine imposed by the court, neglecting several matters entrusted to him, and failing to co-operate with, the petitioner herein in its investigation of the afore-mentioned complaints. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered *600removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Hopkins, Damiani, Lazer and Mangano, JJ., concur.